710 So. 2d 747 (1998)
Omar WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 97-2348.
District Court of Appeal of Florida, Fourth District.
May 27, 1998.
Richard L. Jorandby, Public Defender, and Louis G. Carres, Assistant Public Defender, West Palm Beach, and Omar Walker, Jasper, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Myra J. Fried and Georgina Jimenez-Orosa, Assistant Attorneys General, West Palm Beach, for appellee.
PER CURIAM.
This is an appeal by Omar Walker from his 1997 sentence to 19 years in prison, with credit for 30 months served, following revocation of his probation for second degree murder and possession of a firearm by a minor. Appellant's assistant public defender filed a motion to withdraw as counsel and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The state has no objection to the motion, and appellant has filed his own additional brief, which we have reviewed as well.
Our review of the briefs and entire record on appeal leads us to conclude that there are no issues of arguable merit which could be advanced on appellant's behalf.
However, the trial court failed to reduce its finding of revocation to writing. We therefore affirm the revocation of probation and resulting sentencing, but remand for entry of a written order of revocation specifying the conditions appellant violated. See, e.g., Watts v. State, 688 So. 2d 1018 (Fla. 4th DCA 1997); Taylor v. State, 681 So. 2d 910 (Fla. 4th DCA 1996); Glendon v. State, 669 So. 2d 1148 (Fla. 4th DCA 1996).
AFFIRMED, but REMANDED.
GUNTHER, FARMER and STEVENSON, JJ., concur.